Citation Nr: 0702689	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In March 2003, the RO received the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability (claimed as a "nervous condition").  The March 
2004 rating decision denied the claim, and the veteran 
appealed.

A motion to advance this case on the docket was filed on the 
on the veteran's behalf by his representative in October 
2006.  Such motion was denied by a Deputy Vice Chairman of 
the Board in December 2006.  See 38 C.F.R. § 20.900(c) 
(2006).

Issue not on appeal

The veteran was also denied service connection for a 
"stomach condition" in a July 2004 rating decision.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision, and that issue is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

A preponderance of the medical evidence of record reveals 
that the veteran's current psychiatric disabilities are 
unrelated to his military service.
CONCLUSION OF LAW

Service connection for an acquired psychiatric disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in July 2003 and February 2004 which were 
specifically intended to address the requirements of the 
VCAA.  The July 2003 letter from the RO specifically notified 
the veteran that to support a claim for service connection, 
the evidence must show "an injury in military service or a 
disease that began in or was made worse during military 
service or that there was an event in service which caused 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the February 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records, 
including service records, VA Medical Center records, and 
records from other federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  This letter 
also notified the veteran that VA would assist him "by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on your 
claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The February 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the February 2004 letter instructed the veteran 
to "[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
heath care provider so that we can obtain treatment 
information.  You may want to obtain and send us the 
information yourself."  With respect to VA medical records, 
the February 2004 letter advised the veteran that if "you 
have received treatment at a [VA] facility, furnish the 
date(s) and place(s).  We will obtain the report(s)."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The February 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1) and (2), veteran status and 
existence of disability, are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot by the Board's denial of service 
connection herein.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.  As will be explained in 
greater detail below, the veteran's service-connection claim 
is being denied based on element (3), the relationship 
between his disability and period of service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA treatment records, and the reports of VA 
examinations conducted in March 1999 and March 2004.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Analysis

The veteran is seeking service connection for an acquired 
psychiatric disability.  He essentially contends that each of 
his variously-diagnosed psychiatric conditions had its 
genesis during his period of service.

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In the instant case, the medical record includes diagnoses of 
an amnesic disorder.
In addition, the veteran has been diagnosed with a history of 
schizophrenia and post-traumatic stress disorder (PTSD).  The 
first Hickson element has been satisfied to that extent.

The veteran has been diagnosed with alcohol dependence and 
cocaine abuse.  However, the law and regulations provide that 
no compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c) (2006).  Thus, for VA purposes, 
the veteran's well-documented polysubstance abuse  is not 
considered to be a disability. 

With respect to the second Hickson element, the veteran's 
service medical records note a two week period of inpatient 
psychiatric treatment following a threat from the veteran to 
"blow up" his ship.  An admission diagnosis of acute 
anxiety reaction was rendered; however ,the discharge 
diagnosis was drug and alcohol abuse together with a 
"possible character disorder" and "passive aggressive 
personality."  No other psychiatric condition was 
identified.  Given these findings, the veteran was given an 
unsuitability discharge from military service.  

Due to the psychiatric hospitalization in service, the board 
finds that the second Hickson element has arguably been met.  
The Board observes, however, that in addition to alcohol and 
drug abuse not being considered disabilities for VA purposes, 
personality disorders are considered to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).
 
Turning to crucial element (3), medical nexus, all of the 
competent medical evidence of record ascribes the veteran's 
current psychiatric illnesses to causes other than his 
military service.  

VA outpatient treatment records note that the veteran's PTSD 
is the product of childhood abuse at the hands of his father, 
and not his period of service.  The veteran has not suggested 
otherwise, nor has he pointed to any in-service incident as a 
possible cause.  

The other psychiatric diagnoses have been ascribed by both 
the March 1999 and March 2004 VA examination reports to one 
of two causes: either the veteran's longstanding history of 
drug and alcohol abuse or a head injury which the veteran 
sustained in a post-service motorcycle accident in 1984 
(approximately a decade after service).  VA treatment records 
contain similar etiological statements.  Service connection 
clearly cannot be granted for injuries stemming from the 1984 
motorcycle accident, as such occurred almost nine years 
following the veteran's period of service.  

No contrary medical opinion is of record.  The only evidence 
in the claims file serving to link the veteran's current 
psychiatric disabilities with his military service is the 
veteran's own statements.  It is now well settled, however, 
that lay persons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements regarding 
medical nexus are accordingly lacking in probative value.

In short, the medical record demonstrates that the veteran's 
current psychiatric disabilities are the product of either 
his history of childhood abuse, a post-service motorcycle 
accident, or a longstanding history of drug and alcohol 
abuse.  The former two events did not occur in service, and 
even if the latter did, such cannot support a grant of 
service connection.  The third Hickson element has therefore 
not been met and the veteran's claim fails on that basis 
alone.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for an acquired psychiatric disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


